Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on October 11, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 10/11/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1, 7 and 15 identify the distinct features,” computing device comprising one or more processors and computer memory and in communication with a file server; one or more data storage devices in communication with the computing device, and wherein the one or more data storage devices store one or more backup copies generated by the file server and comprising a plurality of backed-up data files; wherein the computing device is configured to: generate a synthesized-copy comprising one or more first backed-up data files from among the plurality of backed-up data files in the one or more backup copies generated by the file server, wherein to generate the synthesized-copy, the computing device is further configured to: (i) generate a first header for the synthesized-copy, based at least in part on information collected by the computing device when the one or more backup copies generated by the file server were stored to the one or more data storage devices, wherein the first header is readable by the file server as a header for a backup copy generated by the file server, even though the synthesized-copy is not generated by the file server, (ii) retrieve the one or more first backed-up data files from the one or more backup copies, and (iii) arrange the one or more first backed-up data files within the synthesized-copy into a first sequence that is compatible with a scheme for restoring backup copies by the file server; and wherein to cause the file server to restore the one or more first backed-up data files to the file server without restoring the rest of the plurality of backed up data 

Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163